 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    WILLIE NASH,

           Plaintiff,
                                                    Case No. 16-cv-223-wmc
      v.

    KATHLEEN HEYDE, RENEE
    ANDERSON, JUDY BENTLEY,
    KATHLEEN COMQXWVSI, DEB
    ARNEVIK, SHELLY NITZ, MARION
    HARTMANN, TRULENA
    SCHNEIDER, JOAN HANNULA,
    NURSE SCHERREIKS,
    SGT. KACZMARK CAPT. NYBAKKE
    AND KIMBERLY RICHARDSON,

           Defendants.




           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


           s/                                                 1/9/2019
           Peter Oppeneer, Clerk of Court                     Date




 
